      Case: 4:20-cv-00533 Doc. #: 1 Filed: 04/15/20 Page: 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MELISSA MILLAY,                  )
                                 )
    Plaintiff,                   )
                                 )
    v.                           )                    Case No.
                                 )
WORLDWIDE PROCESSING GROUP, LLC, )
                                 )
    Defendant.                   )

                                 PLAINTIFF’S COMPLAINT

       Plaintiff, MELISSA MILLAY (“Plaintiff”), through her attorneys, Molner Law Group,

LLC, alleges the following against Defendant, WORLDWIDE PROCESSING GROUP, LLC

(“Defendant”):

                                       INTRODUCTION

       1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act (“FDCPA”),

          15 U.S.C. § 1692, et seq.

                               JURISDICTION AND VENUE

       2. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k

          (FDCPA).

       3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that

          such actions may be brought and heard before “any appropriate United States district

          court without regard to the amount in controversy.”

       4. Venue and personal jurisdiction in this District are proper because Defendant does or

          transacts business within this District, and a material portion of the events at issue

          occurred in this District.

                                               1
Case: 4:20-cv-00533 Doc. #: 1 Filed: 04/15/20 Page: 2 of 6 PageID #: 2



                                      PARTIES

5. Plaintiff is a natural person residing in the independent City of St. Louis, State of

   Missouri.

6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Defendant is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Within the last year, Defendant attempted to collect a consumer debt from Plaintiff.

10. Defendant is a New York limited liability company and national collection agency

   based in the Town of Hamburg, Erie County, State of New York.

11. Defendant is a business entity engaged in the collection of debt within the State of

   Missouri.

12. The principal purpose of Defendant’s business is the collection of debts allegedly owed

   to third parties.

13. Defendant regularly collects, or attempts to collect, debts allegedly owed to third

   parties.

14. During the course of its attempts to collect debts allegedly owed to third parties,

   Defendant sends to alleged debtors bills, statements, and/or other correspondence, via

   the mail and/or electronic mail, and initiates contact with alleged debtors via various

   means of telecommunication, such as by telephone and facsimile.

15. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and

   insurers.



                                         2
Case: 4:20-cv-00533 Doc. #: 1 Filed: 04/15/20 Page: 3 of 6 PageID #: 3



                         FACTUAL ALLEGATIONS

16. Defendant is attempting to collect a consumer debt from Plaintiff, allegedly owed by

   Plaintiff.

17. Plaintiff’s alleged debt owed arises from transactions for personal, family, or

   household purposes.

18. In or around December 2019, Defendant began calling Plaintiff in an attempt to collect

   the alleged debt.

19. Defendant calls Plaintiff on her cellular telephone at 314-696-9533 in an attempt to

   collect the alleged debt.

20. In or around December 2019, Plaintiff first answered one of Defendant’s collection

   calls.

21. During the above-referenced collection call, Defendant’s collector failed to disclose

   that he was calling from Worldwide Processing Group, LLC.

22. During the above-referenced collection call, Plaintiff requested that Defendant provide

   Plaintiff with written verification of the alleged debt.

23. In or around January 2020, one of Defendant’s collectors who identified himself as

   “Joe from FMR” left Plaintiff a voicemail message.

24. With regard to the above-referenced voicemail message:

   a. Defendant’s collector failed to disclose that the call was from Worldwide

       Processing Group, LLC;

   b. Defendant’s collector failed to disclose that the call was made in an attempt to

       collect a debt;

   c. Defendant’s collector falsely claimed that Defendant had provided Plaintiff with

                                          3
 Case: 4:20-cv-00533 Doc. #: 1 Filed: 04/15/20 Page: 4 of 6 PageID #: 4



         the requested documentation; and

     d. Defendant’s collector gave 877-738-1996 as his callback number, which is one of

         Defendant’s telephone numbers.

  25. Defendant’s collector’s false claim that Defendant provided the requested verification

     was merely a ruse to get Plaintiff to call Defendant.

  26. The natural consequences of Defendant’s actions was to unjustly condemn and vilify

     Plaintiff for her non-payment of the debt Plaintiff allegedly owed.

  27. The natural consequences of Defendant’s actions was to produce an unpleasant and/or

     hostile situation between Defendant and Plaintiff.

DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

  28. Defendant violated the FDCPA based on the following:

         a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the

             natural consequence of which was to harass, oppress, and abuse in connection

             with the collection of an alleged debt when Defendant engaged in all of the

             misconduct alleged herein;

         b. Defendant violated § 1692d(6) of the FDCPA by its placement of telephone

             calls without meaningful disclosure of the caller’s identity when Defendant’s

             collectors failed to disclose that the calls were from Worldwide Processing

             Group, LLC both when speaking to Plaintiff and when leaving voicemail

             messages for Plaintiff;

         c. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive,

             or misleading representation or means in connection with the collection of any

             debt when Defendant created the false impression on Plaintiff that Defendant

                                           4
     Case: 4:20-cv-00533 Doc. #: 1 Filed: 04/15/20 Page: 5 of 6 PageID #: 5



                 was permitted by law to engage in illegal debt collection tactics with impunity;

             d. Defendant violated § 1692e(10) of the FDCPA by its use of any false

                 representation or deceptive means to collect or attempt to collect any debt or

                 to obtain information concerning a consumer when Defendant created the false

                 impression on Plaintiff that Defendant was permitted by law to engage in

                 illegal debt collection tactics with impunity;

             e. Defendant violated § 1692e(11) of the FDCPA when Defendant left Plaintiff a

                 voicemail message that did not state that the communication was made in an

                 attempt to collect a debt; and

             f. Defendant violated § 1692f of the FDCPA by its use of unfair or

                 unconscionable means to collect or attempt to collect any debt when Defendant

                 engaged in all of the misconduct alleged herein.

      WHEREFORE, Plaintiff, MELISSA MILLAY, respectfully requests judgment be entered

against Defendant, WORLDWIDE PROCESSING GROUP, LLC, for the following:

      29. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

         U.S.C. § 1692k.

      30. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

         Act, 15 U.S.C. § 1692k.




                                                  5
      Case: 4:20-cv-00533 Doc. #: 1 Filed: 04/15/20 Page: 6 of 6 PageID #: 6



       31. Any other relief that this Honorable Court deems appropriate.


                                                   RESPECTFULLY SUBMITTED,


April 15, 2020                              By: /s/ Mark D. Molner
                                                  Mark D. Molner, Esq. (SBN 62189)
                                                  MOLNER LAW GROUP, LLC
                                                  300 E. 39th Street, Suite #1G
                                                  Kansas City, MO 64111
                                                  T (816) 281-8549
                                                  F (816) 817-1473
                                                  mark@molnerlaw.com




                                               6
